Note from the reporter of decisions: On November 8, 2013, the Alabama Court of Criminal Appeals issued an order remanding this case to the circuit court for that court to clarify whether it had granted Rickey Crittendon’s in forma pauperis petition or whether Crittendon had paid the necessary filing fees and then, if Critten-don’s in forma pauperis petition had been granted or the filing fee paid, to determine whether the judge who presided over Critr tendon’s Rule 32, Ala. R.Crim. P., proceeding had represented Crittendon on a previous appeal. Judge Joiner dissented and issued a special writing, which Judge Burke joined.